Citation Nr: 1040703	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  08-38 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an effective date prior to October 1, 2007 for the 
award of additional compensation benefits for the Veteran's 
second wife as a dependent spouse.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1977 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 Regional Office (RO) in Winston-
Salem, North Carolina decision letter, which notified the Veteran 
that the RO had removed J. as a dependent, effective November 1, 
2002, and had added D. as a dependent, effective October 1, 2007.

The Veteran had a hearing before the undersigned in August 2010.  
A transcript of that proceeding has been associated with the 
claims file.

The Board notes that the Veteran's December 2007 notice of 
disagreement also expressed dissatisfaction with a 
November 2007 notification from the RO advising him of an 
overpayment to the Veteran of $3,207.00 due to removing J. 
as a dependent effective November 1, 2002.  As the issue 
of a waiver of that overpayment has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ), the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.


FINDINGS OF FACT

1.  In his Veteran's Application for Compensation or Pension (VA 
Form 21-526) dated in November 1998 and apparently received in 
May 1999, the Veteran reported that he was currently married to 
"J."

2.  In a May 1999 rating decision, the RO granted service 
connection for several disabilities, and awarded a combined 40 
percent disability rating, effective from April 1, 1999.

3.  In a September 1999 letter, the RO advised the Veteran that 
additional benefits had been included in his compensation for his 
spouse, J., and that he must tell VA promptly if there was any 
change in the number or status of his dependents.

4.  The Veteran obtained a divorce from J. on October [redacted], 2002, 
and on December [redacted], 2002, he married "D."

5.  The Veteran did not inform VA of his divorce or remarriage 
until September 14, 2007.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than 
October 1, 2007, for the addition of D. as the Veteran's 
dependent have not been met as a matter of law.  38 U.S.C.A. §§ 
5107, 5111, 5112 (West 2002); 38 C.F.R. §§ 3.400, 3.401, 3.500, 
3.501 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record 1) that is necessary to 
substantiate the claim; 2) that VA will seek to provide; and 3) 
that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The present claim involves Chapter 53 of Title 38 of the United 
States Code, which contains provisions relating to debts and 
waivers of overpayments, and therefore, the duty-to-notify and 
duty-to-assist provisions of the VCAA do not apply.  Leuras v. 
Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. 
App. 132, 138 (2002); see also 38 U.S.C.A. §§ 5103, 5103A.  In 
addition, the statute at issue in this appeal is not found in 
Chapter 51, which is the chapter that includes the VCAA 
provisions cited above.

Moreover, notice is not required because the issue presented 
involves a claim that cannot be substantiated as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5- 2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant ineligible 
for the claimed benefit).

Notwithstanding the fact that the VCAA is not controlling in this 
matter, the Board has reviewed the case for purposes of 
ascertaining that the Veteran has had a fair opportunity to 
present argument and evidence in support of his challenge to the 
assigned effective date of D. as a dependent.  The RO explained 
to him the basis for finding that the effective date was 
appropriate in the October 2008 statement of the case (SOC).  The 
RO also afforded him the opportunity to present information and 
evidence in support of his claim.  The Veteran also had the 
opportunity to present evidence and testimony during the August 
2010 Board hearing.  The Board concludes that "it is difficult 
to discern what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc) (observing that "the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant).

Earlier Effective Date

The Veteran essentially contends that an effective date prior to 
October 1, 2007 should be assigned for the addition of his second 
wife to his award of VA compensation benefits.  The Veteran 
asserts that since he married her on December [redacted], 2002, she 
should be added to his award as of that date.

The law provides for the rates of disability compensation, and 
for payment of additional compensation, for dependents of 
veterans who are at least 30 percent disabled.  38 U.S.C.A. §§ 
1114(c), 1115, 1134, 1135 (West 2002 & Supp. 2010).  In this 
case, the Veteran has a current combined disability rating of 40 
percent.

The effective date of a reduction of pension or compensation by 
reason of marriage, annulment or divorce on or after October 1, 
1982, or death of a dependent of a payee, shall be the last day 
of the month in which such marriage, annulment, divorce or death 
occurs.  38 U.S.C.A. § 5112(b)(2) (West 2002).  The effective 
date of payment of benefits for a dependent spouse is the date of 
marriage, if the claim is received within one year, otherwise, 
the date notice is received of the dependent's existence.  38 
U.S.C.A. § 5110(f) (West 2002); 38 C.F.R. § 3.501(b) (2010).

In addition, individuals to whom benefits are being paid are 
required to certify, when requested, that any or all of the 
eligibility factors, which established entitlement to the benefit 
being paid, continue to exist.  The beneficiary will be advised 
at the time of the request that the certification must be 
furnished within 60 days from the date of the request and that 
failure to do so will result in the reduction or termination of 
benefits.  38 C.F.R. § 3.652(a) (2010).

In this case, the essential facts are not in dispute.  The record 
contains an Application for Compensation and Pension form dated 
in November 1998 and signed by the Veteran showing J. as the 
Veteran's spouse.

In a September 1999 letter from the Winston-Salem RO, which 
explained the May 1999 rating decision that granted service 
connection for multiple disabilities and assigned a combined 
rating of 40 percent, it was noted that the Veteran was being 
paid as a veteran with one dependent and specifically noted that 
the dependent was the Veteran's wife, J.  The letter noted that 
the Veteran's payment included an additional amount for his 
spouse.  The RO indicated that the Veteran should let them know 
right away if there was any change in his marital status.  The 
letter also indicated that the Veteran's failure to promptly 
notify VA of a dependency change would result in an overpayment 
in the Veteran's account.

The Veteran divorced J. on October [redacted], 2002.  He married D. on 
December [redacted], 2002.  The record contains no communication from the 
Veteran concerning his remarriage until September 14, 2007.  The 
RO thereafter determined that the effective date of the removal 
of J. as the Veteran's dependent spouse was November 1, 2002, and 
the effective date of the addition of D. as his dependent spouse 
was October 1, 2007.

In his December 2007 notice of disagreement, the Veteran 
indicated that after his October 2002 divorce he had informed the 
United States Marine Corps (USMC) at Cherry Point, North 
Carolina.  When he remarried, the Veteran stated that he again 
notified the USMC at Cherry Point and completed all paperwork as 
instructed by representatives of the Defense Enrollment 
Eligibility Reporting System (DEERS).  The Veteran observed that 
the first notification he received thereafter from VA was a 
January or February 2006 letter that still noted J. as the 
Veteran's dependent spouse.  He immediately set about to correct 
the error.

In his December 2008 substantive appeal, the Veteran indicated 
that he had not knowingly done anything wrong when he failed to 
inform VA of his divorce from J. and subsequent marriage to D.  
The Veteran stated that he should not be liable for any 
overpayment except for the 70 days in which he was single in 
2002.  

The Veteran reiterated those arguments during his August 2010 
Board hearing.

While the Board is sympathetic to the Veteran's contentions, 
because the precise date of the divorce from J. has been 
established, the law, at 38 U.S.C.A. § 5112 and 38 C.F.R. §§ 
3.500 and 3.501, mandates that the dependent spouse be removed 
from the Veteran's compensation award effective the last day of 
the month in which the divorce occurred.  As the Veteran divorced 
J. in October 2002, the Board finds that the establishment of an 
effective date of November 1, 2002, for the removal of a spouse 
from a compensation award is appropriate and proper.

As the claim relates to the addition of D. as a dependent, the 
Board notes that the record reveals that the Veteran was married 
to D. on December [redacted], 2002.  VA was not made aware of the 
Veteran's marriage to D. until the Veteran filed his Status of 
Dependents Questionnaire form in September 2007, at which time it 
was noted that the Veteran had married D. in December 2002.

Except as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim or a claim 
reopened after final disallowance will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless specifically 
provided, such determination is made on the basis of the facts 
found.  38 C.F.R. § 3.400(a).

The statute provides that an award of additional compensation on 
account of dependents based on the establishment of a disability 
rating in the percentage evaluation specified by law for the 
purpose shall be payable from the effective date of such rating; 
but only if proof of dependents is received within one year from 
the date of such rating action.  38 U.S.C.A. § 5110(f).

The statute further provides that the effective date of the award 
of any benefit or any increase therein by reason of marriage or 
the birth or adoption of a child shall be the date of such event 
if proof of such event is received by the Secretary within one 
year from the date of marriage, birth, or adoption.  38 U.S.C.A. 
§ 5110(n).

The enabling regulation provides with respect to the effective 
date for additional compensation or pension for dependents that 
the effective date will be the latest of the following dates: (1) 
date of claim; (2) date dependency arises; (3) effective date of 
the qualifying disability rating provided evidence of dependency 
is received within 1 year of notification of such rating action; 
(4) date of commencement of veteran's award.  38 C.F.R. § 
3.401(b).  The regulation further defines the "date of claim" 
as the date of the Veteran's marriage or birth of his or her 
child or adoption of a child, if the evidence of the event is 
received within 1 year of the event; otherwise, the date notice 
is received of the dependent's existence, if evidence is received 
within 1 year of VA's request.  38 C.F.R. § 3.401(b).  In order 
to receive an additional payment for a spouse, sufficient proof 
of marriage is necessary.  38 C.F.R. §§ 3.204, 3.205 (2010).

Pursuant to provisions of law governing the initiation of 
payments of benefit awards, the payment of increased compensation 
due to an added dependent shall commence on the first day of the 
calendar month immediately following the month in which the award 
became effective.  38 C.F.R. § 3.31 (2010).

The Board acknowledges that the Veteran has been married since 
December 2002.  However, the Veteran did not submit evidence of 
dependency within one year of his marriage.  The necessary 
information to establish dependency was not received until 
September 14, 2007.  Thus, payment of increased compensation 
based on the Veteran's dependent spouse, D., would be effective 
October 1, 2007.  See 38 C.F.R. § 3.31.

Again, the Board is sympathetic to the Veteran's contentions in 
this case.  However, the Board is without authority to grant 
benefits simply because it might perceive the result to be 
equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  The Board further observes that "no 
equities, no matter how compelling, can create a right to payment 
out of the United States Treasury which has not been provided for 
by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 496 
U.S. 414, 426 (1990)).

The Board has considered the arguments set forth by the Veteran.  
However, under the applicable laws and regulations, and given the 
facts of this case, there is no legal basis for assigning an 
effective date earlier than October 1, 2007.  See Sabonis, 6 Vet. 
App. at 430. 


ORDER

Entitlement to an effective date prior to October 1, 2007 for the 
award of additional compensation benefits for the Veteran's 
second wife, D., as a dependent spouse is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


